            Case 2:20-cv-00885-NR Document 32 Filed 03/01/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    )
ALEXIS D. JOHNSON,                  )
                                    )
                    Plaintiff,      )             Civil Action No. 2:20-cv-00885-NR
                                    )
v.                                  )
                                    )
PG PUBLISHING COMPANY,              )
                                    )
                  Defendant.        )
____________________________________)


                    MOTION TO WITHDRAW APPEARANCE
              ON BEHALF OF DEFENDANT PG PUBLISHING COMPANY


       Ronald G. London, attorney for Defendant PG Publishing Company, pursuant to Local

Rule 9010-2, moves this Court for an Order withdrawing his appearance in this case on the

following grounds:

       1.      Effective February 26, 2021, Ronald G. London will be leaving the law firm of

Davis Wright Tremaine LLP.

       2.      Ronald G. London’s motion to appear pro hac vice was granted by this Court on

August 21, 2020 (Dkt. 7).

       WHEREFORE, counsel requests that this Court enter an order that permits Ronald G.

London to withdraw as attorney of record for Defendant PG Publishing Company in this case.




                                              1
        Case 2:20-cv-00885-NR Document 32 Filed 03/01/21 Page 2 of 3



DATED: March 1, 2021
                             By: /s/ Ronald G. London
                                Ronald G. London
                                DAVIS WRIGHT TREMAINE, LLP
                                1301 K Street, N.W., Suite 500 East
                                Washington, D.C. 20005
                                Telephone: (202) 973-4200

                                Attorney for Defendant




                                      2
          Case 2:20-cv-00885-NR Document 32 Filed 03/01/21 Page 3 of 3




                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    )
ALEXIS D. JOHNSON,                  )
                                    )
                    Plaintiff,      )               Civil Action No. 2:20-cv-00885-NR
                                    )
v.                                  )
                                    )
PG PUBLISHING COMPANY,              )
                                    )
                  Defendant.        )
____________________________________)


                                  [PROPOSED] ORDER


       Upon consideration of the Motion to Withdraw Appearance of Ronald G. London on

behalf of PG Publishing Company, it is hereby



       SO ORDERED.

Dated this __ day of ___________, 2021.




                                           Honorable J. Nicholas Ranjan




                                                3
